Case 2:18-cr-20085-PDB-EAS ECF No. 244 filed 06/19/20        PageID.1051   Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.                                                  Case No. 18-cr-20085
                                                     District Judge Paul D. Borman
 MICHAEL DAVIS,

       Defendant.          /

 ORDER DENYING DEFENDANT MICHAEL DAVIS'S (D-2) MOTION TO
         DISMISS COUNTS ONE AND THREE (ECF #218)

       On April 20, 2020, Defendant Michael Davis filed a Motion to Dismiss

 Counts One and Three of the indictment on the ground that the statute charged in

 those Counts, 18 U.S.C. § 1958, is unconstitutional as applied to Davis (ECF

 #218). On May 11, 2020, the Government filed a Response in Opposition (ECF

 #231). On May 22, 2020, Defendant Davis filed a Reply (ECF #234).

       Defendants Dwight Williams D-1, Michael Davis D-2, Christopher Davis D-

 3, and David Allen D-4, residents of the Eastern District of Michigan, were

 charged in an indictment on February 7, 2018 with four counts relating to the

 December 29, 2016 murder of Deangelo Pippen in the Western District of

 Michigan. Count One charged Defendants with violating Title 18 U.S.C. §§

 1958(a), and 2, for using and causing another to use a "facility of

 interstate…commerce, to wit: telephone(s) and motor vehicle(s), with intent that a

                                           1
Case 2:18-cr-20085-PDB-EAS ECF No. 244 filed 06/19/20         PageID.1052    Page 2 of 6




 murder of D.P. be committed in violation of the laws of the State of Michigan or

 the United States, as consideration for the receipt of, and as consideration for a

 promise and agreement to pay, things of pecuniary value, to wit: United States

 currency, which offense resulted in the death of D.P." (ECF #1, Page ID. 2).

       The indictment alleged in Count Three that all four Defendants engaged in a

 "Conspiracy to Use Interstate Commerce Facilities in the Commission of Murder-

 for-Hire, 18 U.S.C. § 1958(a)." (Id., Page ID. 3).

       Counts Two and Four of the indictment, not at issue in this Motion, each

 charge a violation of 18 U.S.C. §§ 924(c), 924(j), and 2, for "Use and Carry of a

 Firearm During and in Relation to a Crime of Violence Resulting in Death."

       The parties agree that venue is in the Eastern District of Michigan and

 elsewhere, and that all relevant conduct took place within the State of Michigan

 (Page ID. 778).

       Defendant contends that:

              The indictment charges state-law murder offenses as
              federal capital crimes based upon an attenuated link
              between the mere use of a telephone or motor vehicle
              and interstate commerce. It bases federal jurisdiction on
              the alleged wholly intrastate…murder-for-hire scheme.
              No connection to or effect upon interstate commerce is
              alleged…[F]ederal jurisdiction is limited to cases
              involving allegations of conduct having-at the very least-
              some sort of interstate character. To the extent that the
              purely intrastate conduct in this case is alleged to fall
              within the ambit of § 1958, that statute is

                                           2
Case 2:18-cr-20085-PDB-EAS ECF No. 244 filed 06/19/20        PageID.1053     Page 3 of 6




              unconstitutional as applied and Counts One and
              Three…should be dismissed.

 (ECF #218, Page ID. 777).

       While Defendant contends that United States v. Lopez, 514 U.S. 549, 566

 (1995) held that the Constitution withholds from Congress a plenary police power,

 that does not control the instant case: the statute, 18 U.S.C. § 1958, as applied,

 supports the charges contained in Counts I and III.

       The "Government Response in Opposition to Defendants' Motion to Dismiss

 Counts One and Three [R. 218]" contends that interstate activity occurred because

 "all of the phone calls between the Defendants were routed through call switch

 centers located in several states including Texas, Illinois, Pennsylvania and New

 York." (ECF #231, Page ID. 948).

       The Government contends that the "murder-for-hire statute, 18 U.S.C. §

 1958(a) penalizes anyone who uses or causes another to use any facility of

 interstate commerce, with intent that a murder be committed as a consideration for

 the receipt of anything of pecuniary value." The Government points to a critical

 2004 amendment to § 1958 that replaced "in interstate commerce with the current

 statutory requirement of a facility of interstate commerce." The Government notes

 that 18 U.S.C. § 1958(b)(2) defines "facility of interstate commerce to include

 means of transportation and communication." (Page ID. 949). That Defendant


                                           3
Case 2:18-cr-20085-PDB-EAS ECF No. 244 filed 06/19/20         PageID.1054    Page 4 of 6




 Michael Davis contends that in 2004 Congress "quietly" amended § 1958 by

 substituting "of" in place of "in", that does not undermine the legitimacy of the

 amendment and its critical impact in this case.

        The Government contends that (1) cell phones and vehicles are facilities of

 interstate commerce, United States v. Weathers, 169 F.3d 336, 341 (6th Cir. 1999),

 and (2) that Congress has the authority to regulate instrumentalities of interstate

 commerce such as cell phones and vehicles, even if the use of those

 instrumentalities in a particular case involves only intrastate activity. Weathers at

 341. Finally, the use of telephone switch centers located outside Michigan

 undercuts any Defendant claim that their use of cell phones was purely intrastate

 activity.

        Noone contests the fact that the Defendants repeatedly used cell phones to

 communicate with Co-Defendant Dwight Williams who hired them to commit the

 murder of Deangelo Pippen, which they accomplished on December 29, 2016.

 Noone contests that the Defendants used a rental vehicle, which is also a facility of

 interstate commerce, to conspire to murder, and to murder Pippen, driving from the

 Detroit area to the Western District of Michigan. The use of a vehicle, in addition

 to a cell phone, was essential to the conspiracy to murder, and to the murder. See

 United States v. Cobb, 144 F.3d 319, 321 (4th Cir. 1998). Cars are

 instrumentalities of interstate commerce, regardless of whether they have an

                                           4
Case 2:18-cr-20085-PDB-EAS ECF No. 244 filed 06/19/20         PageID.1055    Page 5 of 6




 intrastate destination. Here the use of the vehicle to travel to the Western District

 of Michigan, and then to kill Pippen, facilitated the murder-for-hire scheme,

 satisfying the jurisdictional basis for charges contained in Counts I and III. §

 1958(a).

       Defendant's brief in support of this Motion concludes:

              Because the Indictment fails to allege anything more than
              the intrastate conduct having no apparent connection to
              or effect upon interstate commerce, the "facility of
              interstate commerce" clause of § 1958(a) is
              unconstitutional-as applied and Counts I and III should
              be dismissed.

 The Court disagrees. The Court finds that Title 18 U.S.C. § 1958(a) is properly

 applied to the facts in this case.

       In amending 18 U.S.C. § 1958 in 2004, Congress exercised its power to

 regulate the use of the channels of interstate commerce, and its power to regulate

 the instrumentalities of interstate commerce, both of which are supported by the

 Supreme Court decision in United States v. Lopez, 514 U.S. 549, 558 (1995):

 ("Even though the threat may come only from intrastate activities").

       As the Government correctly noted, unlike the statute in Lopez, 18 U.S.C. §

 1958 requires that the murder-for-hire involve either the use of channels of

 interstate commerce (travel in interstate commerce) or the use of instrumentalities

 of interstate commerce (any facility of interstate commerce). Here, the use of cell


                                           5
Case 2:18-cr-20085-PDB-EAS ECF No. 244 filed 06/19/20      PageID.1056    Page 6 of 6




 phones and a rental vehicle satisfy the jurisdictional element. (ECF #231, Page ID.

 960).

         Accordingly, the Court concludes that 18 U.S.C. § 1958 is not

 unconstitutional as applied in this case, and denies Defendant's Motion to Dismiss

 Counts One and Three.

         SO ORDERED.

 DATED: June 19, 2020                  s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE




                                          6
